EXHIBIT 10.18

 
CONSULTANT AGREEMENT




This agreement is effective September 1, 2008 and is between Robert Cheney **
(hereinafter referred to as “Consultant”) and Cardima, Inc., a Delaware
Corporation located in Fremont, California (hereinafter referred to as
“Cardima”).


Whereas Cardima desires to have Consultant act as general consultant to provide
services to Cardima, and Consultant desires to act as such a Consultant to
Cardima, Consultant and Cardima agree as follows:


1.
SERVICES

Consultant shall provide business development and financial advisory services to
Cardima and perform other duties customarily associated with the position of CEO
and Director of Cardima (“Agreed Services”).  It is understood that the
Consultant is a resident of Hong Kong and will not be required to relocate to
perform the Agreed Services.
 
2.
TERM

The initial term of this agreement shall be for 36 months commencing on the
effective date.  A further 36 month extension shall be permitted at the option
of either party.  This agreement may only be terminated by mutual consent.
 
3.
COMPENSATION

Cardima shall pay Consultant at the net rate of $238,000.00 per 12 months for
services which will be payable in advance.


All compensation for the entire initial 36 month term of this Agreement and the
further 36 month extension to this Agreement shall be immediately payable upon a
Change of Control of Cardima as defined in Appendix A of this Agreement.  For
the avoidance of doubt, the net compensation due to the Consultant in the event
of a Change of Control in Cardima is defined as $1,428,000.00 less any payments
already made to the Consultant.


Cardima shall reimburse Consultant for any travel and other relevant expenses
related to the performances of the Agreed Services as determined by the
Consultant to be in the best interest of Cardima.  Consultant is responsible for
making his own arrangements using the most practical and economical route
traveling business class.


4.
TAXES

Cardima acknowledges and agrees that it shall be obligated to report as
self-employment income all compensation for services paid to Consultant by
Cardima.  Cardima agrees to indemnify Consultant and hold Consultant harmless to
the extent of any obligations imposed by law on Consultant to pay any
withholding taxes, social security, unemployment or disability insurance, or
similar items in connection with any compensation paid to Consultant by Cardima
for any services rendered as a consultant, director of the company or in any
other corporate capacity.
 
5.
CONFIDENTIAL INFORMATION

Consultant’s rendering of services to Cardima creates a relationship of trust
and confidence between Cardima and Consultant.  During and after Consultant’s
rendering of services to Cardima, Consultant will not use or disclose or allow
anyone else to use or disclose any confidential information or knowledge
relating to Cardima, its employees, products, suppliers or customers, except as
may be necessary in the performance of Consultant’s work for Cardima or as may
be authorized in advance by appropriate officials of Cardima.


Consultant will not disclose directly or indirectly to any third party or
parties any information or knowledge Consultant may acquire with respect to
innovations, business strategies, financial information, employee lists,
customer lists, inventories, designs, methods, systems, improvements, trade
secrets, or other private or confidential matters of Cardima without Cardima’s
prior written consent.
 
1

--------------------------------------------------------------------------------




6.
Ownership of Inventions:  All inventions, discoveries, and improvements, related
to Cardima Confidential Information conceived or reduced or practice or
otherwise developed by Recipient or Recipient’s employees during the course of
work under this Agreement (hereinafter DEVELOPMENTS), shall be the sole and
exclusive property of Cardima.  Recipient and Recipient’s employees hereby agree
to assign to Cardima or its designee, without further consideration, Recipient’s
and Recipient’s employees’ entire right, title, and interest in and to
DEVELOPMENTS.  Recipient and Recipient’s employees shall disclose promptly and
in writing to Cardima all DEVELOPMENTS made by Recipient or Recipient’s
employees.  Recipient and Recipient’s employees shall assist Cardima (at
Cardima’s expense) to obtain and enforce any and all proprietary rights relating
to DEVELOPMENTS, including patents, trademarks, copyrights and mask work rights.

 
The foregoing obligations relating to DEVELOPMENTS shall survive expiration or
termination of this Agreement for any reason.
 
7.
CONFLICT OF INTEREST

Consultant represents that Consultant has no other agreements or commitments
which would hinder Consultant’s performance of obligations under this Agreement,
and that Consultant will not enter into any such agreements.
 
8.
RETURN OF COMPANY MATERIALS

Upon termination of Consultant’s services to Cardima, Consultant will promptly
return to Cardima, and will not take with Consultant or use, all items of any
nature that belong to Cardima.
 
9.
ASSIGNMENT

Consultant agrees that Consultant may not assign this agreement or delegate
duties herein without Cardima’s prior written consent.


IN WITNESS WHEREOF, the parties have duly executed this Agreement this 15th day
of March, 2009.




 
 
/s/ Robert Cheney
 
/s/s Richard Gaston
Robert Cheney
Consultant
 
Dr. Richard Gaston, Director
CARDIMA, Inc.





**For disclosure to the Board of Directors of Cardima:  Robert Cheney is the
current CEO and a Director of Cardima.  In order to comply with internal
conflict of interest procedures, Mr. Cheney shall take no part in discussing
and/or approving the entering into this or any other contract or agreement
between Cardima and himself.
 
2

--------------------------------------------------------------------------------


 
APPENDIX A:




“Change in Control” shall mean the consummation of one of the following:


(a) the acquisition of 50.1% or more of the outstanding stock of the Company
pursuant to a tender offer validly made under any federal or state law (other
than a tender offer by the Company);


(b) a merger, consolidation or other reorganization of the Company (other than a
reincorporation of the Company), if after giving effect to such merger,
consolidation or other reorganization of the Company, the stockholders of the
Company immediately prior to such merger, consolidation or other reorganization
do not represent a majority in interest of the holders of voting securities (on
a fully diluted basis) with the ordinary voting power to elect directors of the
surviving or resulting entity after such merger, consolidation or other
reorganization;


(c) the sale of all or substantially all of the assets of the Company to a third
party who is not an affiliate of the Company; or


(d) the dissolution of the Company pursuant to action validly taken by the
stockholder of the Company in accordance with applicable state law.


For the avoidance of doubt, the issuance of stock of the Company for financing
purposes shall not constitute a “change in control” even if it results in the
purchasers of such stock holding more than 50.1% of the Company’s stock.  For
purposes of making the foregoing determinations, all outstanding securities
shall be taken into account and convertible securities of the Company shall be
calculated on an as-converted basis.
 
 
 
 
 
 
 

3